Title: 11th.
From: Adams, John Quincy
To: 


       There has been no reciting this day. Cranch, went to Boston, in the morning, and will not probably return this Night. I have been employ’d almost all day in writing off, Mr. Williams’s yesterday Lecture; perhaps I spend too much time, at this, but I think it may be of considerable advantage, for the Study of S’Gravesande’s; and the whole must be over before the 21st. of June; on that day, the Seniors leave the College. It is Customary, for every Class, as soon as they commence Seniors to choose, among themselves, a person to deliver a Valedictory Oration on the 21st. of June. But by the Intrigues of several of the present Seniors, who wanted to have it, and saw no prospect of obtaining it, the Class, had delay’d hitherto, choosing any one, and it was thought there would be None; but they had this afternoon a Class meeting upon the Subject, and at length chose Fowle, to deliver a Valedictory Poem. The President was inform’d of it by a Committee, who also told him it was the unanimous desire of the Class, that Fowle, might, have another Poem, as a Part, for Commencement. He answered that he approbated their Choice, and would consider upon the other matter.
       Was Part of the Evening at Waldo’s chamber.
      